Citation Nr: 0431648	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  02-04 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of head 
trauma including a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The appellant had active service from August 1974 to December 
1978 and March 1982 to May 1986.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
rating decision of the Department of Veterans Affairs (VA) 
No. Little Rock, Arkansas, Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The service medical records relate that the veteran sustained 
a laceration to the left scalp in March 1983.  Post service 
records include a January 1994 statement from a private 
psychologist who indicates that a neurologist, Dr. 
Janumpally, diagnosed possible seizure disorder.  A private 
psychiatrist, Dr. J. Ezra, noted in a February 1994 clinical 
report that a December 1993 electroencephalogram (EEG) was 
interpreted as normal by Dr. Janumpally.  VA outpatient 
records dated in September 2000 noted an abnormal EEG.  The 
diagnosis was possible seizure disorder.  

In light of the diagnoses, further evaluation is needed.  
Moreover, the RO has not attempted to obtain medical records 
from Dr. Janumpally or Dr. J. Ezra.  The Board finds that the 
RO should attempt to obtain the private medical records and 
schedule a VA examination.

Further, the claims file does not contain the veteran's 
service medical records from his first period of service.  
The Board finds that an attempt should be made to obtain 
these records.  

Finally, in November 2004, the Board received additional 
medical evidence from the veteran without a waiver of 
consideration by the RO.  The additional evidence contains 
duplicates of documents previously reviewed in connection 
with this appeal.  As such, a supplemental statement of the 
case (SSOC) is not required by the addition of this evidence.  
Primarily, however, there is new evidence relating to the 
veteran's service-connected asthma and his employment status.  
This evidence is referred to the RO for appropriate 
consideration.

Accordingly, this case is REMANDED to the RO via the AMC in 
Washington, D.C. for the following action:

1.  The RO should obtain copies of the VA 
and private medical records pertaining to 
treatment for his head trauma not 
previously submitted, to include the 1993 
medical records from Dr. Janumpally and 
Dr J. Ezra.  

2.  The RO should initiate appropriate 
efforts to secure any service medical 
records from the veteran's first period 
of service (August 1974-December 1978, 
Marine Corps).  Any such records obtained 
should be associated with the claims 
folder.  

3.  The RO should afford the veteran an 
appropriate VA examination to determine 
the nature and etiology of any disability 
that resulted from the inservice 
laceration to the head including any 
seizure disorder.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination reports.  The examiner should 
identify all disabilities, including any 
scar, that resulted from his head injury.  
If a disability is diagnosed, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that the veteran's disability is 
related to his military service.  If any 
of this cannot be medically determined 
without resorting to mere conjecture, 
this should be commented upon in the 
report.  The examiner should provide a 
rationale for all opinions expressed.  

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the veteran's claim, 
to include consideration of the 
additional evidence received since the 
most recent supplemental statement of the 
case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




